Citation Nr: 1528352	
Decision Date: 07/01/15    Archive Date: 07/15/15

DOCKET NO.  14-05 522	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUE

Entitlement to service connection for right ear hearing loss.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Joshua Castillo, Associate Counsel



INTRODUCTION

The Veteran served on active duty from March 1963 to April 1967.

This matter is before the Board of Veterans' Appeals (Board) on appeal of a March 2012 rating decision of the St. Louis, Missouri, Regional Office (RO) of the Department of Veterans Affairs (VA). 


FINDING OF FACT

Right ear hearing loss had its onset in service.


CONCLUSION OF LAW

The criteria for service connection for right ear hearing loss have been met.  38 U.S.C.A. §§ 1110, 1154, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.385 (2014).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veteran seeks service connection for right ear hearing loss, which he contends is due to exposure to loud noise, such as mortars, rockets, grenades, and artillery, without the benefit of hearing protection during combat in the Republic of Vietnam.  He reports that he has had hearing problems since service.  See, e.g., Claim (April 2011).

Establishing service connection generally requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).  See also 38 U.S.C.A. § 1110 (West 2014); 38 C.F.R. § 3.303 (2014).

In cases where a veteran asserts service connection for injuries or disease incurred or aggravated in combat, 38 U.S.C.A. § 1154(b) (West 2014), and its implementing regulation, 38 C.F.R. § 3.304(d) (2014), are applicable.  These laws ease the evidentiary burden of a combat veteran by permitting the use, under certain circumstances, of lay evidence.  If the veteran was engaged in combat with the enemy, VA shall accept as sufficient proof of service connection satisfactory lay or other evidence of service incurrence, if the lay or other evidence is consistent with the circumstances, conditions, or hardships of such service.  38 U.S.C.A. § 1154(b); 38 C.F.R. § 3.304(d).  The United States Court of Appeals for the Federal Circuit has held that in the case of a combat veteran not only is the combat injury presumed, but so is the disability due to the in-service combat injury.  Reeves v. Shinseki, 682 F.3d 988, 998-99 (Fed. Cir. 2012).  To establish service connection, however, there must be the evidence of a current disability and a causal relationship between the current disability and the combat injury.  Id.

Here, the Veteran served in combat and was frequently exposed to as a rifle infantryman in the Republic of Vietnam as evidenced in part by his service personnel records.  Given that such exposure is consistent with the circumstances, conditions, and hardships of that service, the Board presumes the occurrence of the in-service injury.  38 U.S.C.A. § 1154(b).  In addition, the medical evidence shows that the Veteran has been diagnosed with right ear sensorineural hearing loss and hearing impairment is shown for VA purposes (see, e.g., March 2012 VA examination).  See 38 C.F.R. § 3.385 (2014).  Moreover, he reports the onset of the condition during his combat service in Vietnam.  The Board finds that the Veteran is competent to report observing decreased hearing in and since serving in combat in Vietnam and his decreased hearing since that time is credible.  Accordingly, it is presumed that the Veteran's hearing loss had its onset during his combat service.

In March 2012, a VA audiologist opined that it is not at least as likely as not that the Veteran's current right ear hearing loss is related to service.  The rationale was that while the right ear hearing loss deteriorated gradually after military service, it is not consistent with noise induced hearing loss.  The examiner explained that normal left ear hearing ruled out hearing loss secondary to noise exposure during military service.  The examiner acknowledged the Veteran's combat service and noted that normal whisper tests at separation did not rule out hearing loss in service.  The examiner concluded that the current right ear hearing loss is due to unknown post-military etiology and noted that the left ear auditory thresholds remain normal, even more than 40 years after military service.

The Board finds that the examiner's opinion is not persuasive.  First, the examiner's opinion that right ear hearing loss is not consistent with noise exposure appears to rest on the presumption that the Veteran's noise exposure was only bilateral.  That is, the examiner reasoned that the Veteran's right ear hearing loss is not due to noise exposure because noise exposure would have caused left ear hearing loss which is not present.  As such, the Board finds that the examiner failed to address the effect of unilateral exposure to loud noise, which seems especially likely for a combat rifle infantryman such as the Veteran who may have fired his weapon primarily on the right side.  Additionally, the examiner failed to address the Veteran's report of hearing problems since exposure to loud noise during service.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008); Dalton v. Nicholson, 21 Vet. App. 23 (2007).  For these reasons, the March 2012 VA medical opinion regarding the etiology of the Veteran's current right ear hearing loss is afforded little probative value.

Thus, the Board finds that the record is absent any evidence to rebut the presumption that the Veteran's right ear hearing loss became manifest during his combat service.  See Reeves, 682 F.3d at 998-99.  In light of his in-service, combat-related hearing problems, the credible history of right ear hearing loss in and since service, and the current diagnosis of right ear hearing loss, the Board finds that service connection for right ear hearing loss is warranted because the disability had its onset in service.



ORDER

Service connection for hearing loss is granted.




____________________________________________
RYAN T. KESSEL
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


